Citation Nr: 1317455	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  11-18 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active military service from February 1957 to February 1960.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Because there is an outstanding hearing request, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

According to 38 C.F.R. § 20.700 (2012), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

In his June 2011 Substantive Appeal to the Board (on VA Form 9), the Veteran checked the box indicating he wanted a videoconference hearing before a Veterans Law Judge of the Board.  See also 38 C.F.R. § 20.700(e) concerning this type of hearing.


Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

At the earliest available opportunity, schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

